Citation Nr: 1302389	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent from November 27, 2007, for service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This matter was previously remanded in September 2012 in order to afford the Veteran a hearing, which was subsequently held in November 2012.  For the reasons discussed below, the Board finds that another remand is necessary.

During the appeal the Veteran indicated that he had retired, in part, due to his inability to operate heavy equipment when taking his medication for the PTSD.  It is not clear from this statement, nor is it otherwise clear from the record that the issue of entitlement to a total rating based on individual unemployability has been raised, or that there is such intent.  See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  If appellant or his representative desire to raise that issue, it should be done with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the 10 percent evaluation currently assigned his service-connected PTSD is inadequate to reflect his symptomatology.  

He was most recently afforded a VA psychiatric examination in May 2008, at which time he was diagnosed with PTSD and assessed as having a Global Assessment of Functioning (GAF) score of 70, associated with mild difficulties in social or occupational functioning.  

Treatment records reflecting attendance at both group and individual counseling sessions are of record through August 2009, and assessed GAF scores generally between 65 and 69.  At his November 2012 hearing, the Veteran indicated that he continued to attend group therapy sessions twice a month, and individual therapy sessions as necessary.  These treatment records are, however, not currently associated with the claims folder, and should be requested on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran indicated that he retired from employment in December 2009, which he reports was partly due to an inability to work when on the prescribed psychiatric medications.  The Veteran described experiencing symptoms to include irritability, sleep difficulties, hypervigilance, nightmares several times weekly, panic attacks several times monthly, obsessive rituals, and avoidance of crowds.  He reported that his symptomatology caused family and social problems, as well as difficulty occupationally, such that he had retired.  The Veteran indicated that he welcomed the opportunity to have another VA examination.  

The Board finds that in order to obtain an accurate view of the Veteran's current symptomatology, the Veteran should be scheduled for an additional VA examination of his PTSD.  Furthermore, an attempt must be made to obtain VA treatment records regarding both group and individual therapy for his PTSD since August 2009. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's PTSD from August 2009 to the present and associate them with the claims folder.  Appellant should be contacted as needed to identify and assist in obtaining the records.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts made.

2.  Following the receipt of any outstanding treatment records, (but whether or not records are obtained) the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and a GAF score with an explanation of the significance of the score assigned.  All indicated tests should be undertaken and all clinical findings reported in detail.  The claims folder should be made available to the examiner prior to entry of any opinion on the matter.

3.  After conducting any additional development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


